Appeal from a judgment (denominated order) of the Supreme Court, Monroe County (Evelyn Frazee, J.), entered November 10, 2004 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum:
Petitioner commenced this proceeding seeking, inter alia, to compel respondents to conduct a hearing to determine his eligibility for medical and disability benefits. Petitioner’s initial application for medical and disability benefits was denied and petitioner took an administrative appeal from that determination. Without determining the merits of the administrative appeal, respondent Fire Chief reconsidered petitioner’s application and granted it only with respect to medical benefits.
Subsequently, petitioner again applied for benefits for the original injury, and his application was again approved only *1175with respect to medical benefits. Petitioner did not take an administrative appeal from that determination and thus failed to exhaust his administrative remedies (see Matter of Hoffman v City of Yonkers, 231 AD2d 520 [1996]; see generally Young Men’s Christian Assn. v Rochester Pure Waters Dist., 37 NY2d 371, 375 [1975]). Present—Scudder, P.J., Martoche, Centra, Fahey and Pine, JJ.